DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
 Status of Claims
Claim 1 is amended in view of applicant’s response filed 8/4/2021.  Claims 6-20, 23-24 and 26 are canceled.  Therefore, claims 1-5, 21-22 and 25 are currently under examination.
Status of Previous Rejections
All previous rejections have been withdrawn in view of applicant’s claim amendments in the response filed 8/4/2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Barbe et al. US 2012/0085261(Barbe).
Barbe teaches a coating composition comprising ceramic particles, a cerium salt such as cerium nitrate[0025], organosilane such as 3-glycidoxypropyltrimethoxysilane [0090], 3-aminopropyltriethoxysilane[0091], and organic corrosion inhibitor such as 8-hydroxyquioline, 2-mercaptobenzothiazole(Table I)
Regarding claims 1-4, 22 and 25, the concentrations of cerium nitrate pigment, silane and rust inhibitor such as sodium nitrite(i.e. inorganic barrier-type corrosion inhibitor) implicitly taught by Barbe overlap the claimed rare earth salt, silane and inorganic barrier-type corrosion inhibitor concentrations.  Therefore, a prima facie case obviousness exists.  See MPEP 2144.05.  The selection of claimed concentrations from the concentrations disclosed by Barbe would have been obvious to one of ordinary skill in the art.  
	Additionally, the ceramic particles of Barbe reads on the claimed inorganic barrier-type corrosion inhibitor based on the broadest claim interpretation because the ceramic particles of Barbe is capable of stabilizing the coating produced by the coating composition of Barbe and making it more inert to reaction as described in the instant specification.
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barbe et al. US 2012/0085261(Barbe), and further in view of Wang et al. US 2006/0134339 A1(Wang).

Wang teaches a silane based coating composition that additionally contains fillers such as montmorillonite clay to improve the barrier properties of the coating composition.  Wang further teaches that the fillers may be adjusted to achieve desired properties[0040], which implies that the amount of filler(i.e. montmorillonite clay) is a result effective variable.
Regarding claims 5 and 21, it would have been obvious to one of ordinary skill in the art to have incorporated montmorillonite clay as taught by Wang into the coating composition of Barbe in order to improve the barrier properties of the coating composition as taught by Wang.  
Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.
In the remarks, applicant argues that Barbe’s coating composition requires the presence of the ceramic particles which is excluded by the instant claims.
However, the examiner does not find applicant’s argument convincing.  The examiner maintains that the ceramic particles in the coating composition of Barbe read on the claimed inorganic barrier-type corrosion inhibitor based on the broadest reasonable interpretation for the same reasons set forth in the rejections of claim 1 in section 6 above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733